Citation Nr: 0125529	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to April 2, 1992, for 
a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
August 1971.

The current appeal arose from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO denied entitlement to a 100 
percent evaluation for PTSD effective April 2, 1992.

The veteran provided oral testimony before the Undersigned 
Member of the Board of Veterans' Appeals (Board) via a video 
conference with the RO in July 2001, a copy of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  The Board in January 1986 affirmed a June 1985 RO rating 
decision that continued a 50 percent disability rating for 
PTSD. 

2.  The veteran did not appeal the rating decisions in 
October 1986, June 1987, August 1988, June 1990 and January 
1991 wherein the RO denied claims for an increased evaluation 
for PTSD.

3.  The RO in February 1992 issued notice to the veteran of a 
February 1992 rating decision wherein it granted a 70 percent 
rating for PTSD from March 29, 1991; the RO received the 
veteran's application for a TDIU on April 2, 1992.

4.  In March 1993 the RO considered VA hospitalization and 
outpatient treatment records since 1990 that were 
specifically mentioned in support of the claim for increase. 

5.  The veteran did not appeal the rating decision in March 
1993 wherein the RO granted a 100 percent rating from April 
2, 1992, within a year of the notice issued in April 1993 to 
the veteran at his address of record and to his 
representative.

6.  The RO received the veteran's claim for an earlier 
effective date for a 100 percent rating for PTSD in December 
1999.


CONCLUSION OF LAW

The criteria for an effective date, prior to April 2, 1992, 
for a 100 percent rating for PTSD, have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110(a), 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.160, 3.400(o), 
20.1103 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)); 38 C.F.R. § 4.16(c), in effect prior to November 
7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that the RO in 1975 granted service 
connection for depressive neurosis and anxiety, and assigned 
a 50 percent rating under Diagnostic Code 9405.  The veteran 
filed a claim for a TDIU in 1976, which the RO granted, 
effective from September 1976.  The psychiatric disability is 
the only compensable service-connected disability.  After an 
administrative review in 1980 the total disability rating was 
continued under the schedular criteria.  

In April 1982 the RO proposed to reduce the disability rating 
to 70 percent from August 1982 after considering a recent VA 
psychiatric examination and other evidence.  The psychiatric 
disorder was then rated as PTSD under Diagnostic Code 9411.  

The RO advised the veteran of the opportunity to contest the 
rating reduction.  The RO in January 1983 reviewed additional 
evidence when it proposed a reduction to 50 percent, 
effective in April 1983.  The veteran disagreed, but he did 
not complete an appeal after being issued a statement of the 
case in April 1983.  Thereafter, the Board in January 1986 
affirmed a RO decision in June 1985 to continue the 50 
percent rating.

The record shows that the veteran did not appeal rating 
decisions in October 1986, June 1987 and August 1988 wherein 
the RO continued the 50 percent rating.  The record shows 
that the veteran submitted an application for VA vocational 
rehabilitation services in 1988.  There was no reference made 
to outpatient treatment on the VA examinations in April 1987 
and July 1988.

In February 1990 the veteran's representative filed a claim 
for increase based upon the veteran's VA hospitalization and 
contact with his treating physician.  A VA examiner in May 
1990 reported the veteran was recently released from a VA 
hospital where he had spent two weeks.  The examiner said 
that he was similar to the presentation in 1987, and 
continued to have symptoms consistent with PTSD and 
personality disorder.  The examiner stated that recurrent 
major depressive episodes were considered to be related to 
factors other than PTSD.  The veteran did not report any 
other treatment on the VA examination form.

The rating decision in June 1990 to continue the 50 percent 
rating shows the RO considered the VA examination report.  
The RO in June 1990 issued notice of the decision to the 
veteran and his representative.  The correspondence on file 
shows that the RO sought to locate the report of the recent 
VA hospitalization and VA outpatient reports.  The 
representative's December 1990 correspondence to the RO 
inquired about the claim for temporary total disability 
benefits based on the VA hospitalization from February to 
March 1990.

On January 25, 1991, the RO received a written summary from a 
VA psychologist regarding the veteran's treatment.  The 
clinician reported the various psychiatric diagnoses from VA 
hospitalizations in 1974, 1986 and 1990, and stated that the 
veteran had inconsistently attended individual psychotherapy 
from December 1988 to May 1990.  His treatment diagnoses were 
chronic PTSD with depression and mixed personality disorder.

The RO in January 1991 considered the VA clinician's report 
when it continued the 50 percent rating for PTSD.  The rating 
decision noted the admitting diagnosis of PTSD for the 1990 
hospitalization and granted a temporary total disability 
rating under 38 C.F.R. § 4.29 (2000) from February 1990 
through March 1990.  The RO issued written notice to the 
veteran and his representative in February 1991.

On March 29, 1991, the RO received a report from a VA PTSD 
team clinician, which had been prepared earlier in the month 
for the veteran's representative.  The clinician reported 
having followed the veteran as an outpatient since the fall 
of 1990 and that previously, for many years, he was seen at 
another VA facility for psychiatric treatment.  He felt that 
his PTSD symptoms caused him to drop out of a VA vocational 
rehabilitation program.  Thereafter he retreated to a former 
mode of global isolation, interpersonal avoidance and a 
predominant mood of considerable discouragement.  

The clinician reported that during the previous November the 
veteran's depressive symptoms had become more pronounced, and 
that an increase in medication relieved this more intensely 
paralytic depression.  The clinician stated that a guarded 
prognosis to rehabilitation was indicated, given the 
veteran's long period of unemployment and the symptom 
exacerbation that interrupted his recent attempt at 
schooling.  According to the clinician, over the long term, 
his PTSD symptoms had clearly been primary contributors to 
his inability to maintain employment.

On May 1, 1991, the RO received a summary of the veteran's VA 
hospitalization from February 8, 1990 to March 2, 1990, 
showing the psychiatric diagnoses of PTSD and history of 
polysubstance abuse on Axis I and borderline personality 
disorder on Axis II.  

It was reported that he had recently returned from a summer 
school for actors in another state and had experienced 
increased symptoms including depression since his return.  
Reportedly he had been followed in the medical center mental 
hygiene clinic for several years.  When discharged he was 
considered unemployable "at the present time".  

The record shows that the RO in June 1991 considered the VA 
clinician's report when it continued the 50 percent rating.  
The rating decision and notice letter issued in July 1991 
stated that the veteran had not reported for an examination, 
and that the evidence was insufficient to grant a rating 
increase.  The representative in June 1991 noted the 
scheduled VA examination did not reflect the veteran's change 
of address.

The VA obtained a social service report in August 1991 and a 
psychiatric examination in September 1991.  On the 
examination form, the veteran reported outpatient treatment 
at the VA facility in Portland but he did not give the dates 
of treatment.  The VA social worker reported that the veteran 
had not been in any job or job training since November 1989 
when he was in a dramatic arts program.  It was reported that 
after that he had to be hospitalized and that he regressed 
considerably since then.  He reportedly was seen at a VA 
mental hygiene outpatient clinic "when he needs it".  The 
interviewer's assessment was that a job at this point would 
be out of the question and that he was probably one of the 
most impaired living independently.  

The VA psychiatrist reported the veteran's preoccupation with 
the performing arts school experience in 1989 where he 
encountered a Vietnamese student.  He reported that his last 
attempt at employment was a one-month period in 1982.  The 
examiner reported he had been attending a VA mental hygiene 
clinic on a regular basis for supportive psychotherapy and 
medication management.  The examiner's impression was that 
the veteran had significant chronicity at this point and that 
the barriers to eventual rehabilitation would be greater the 
longer it persisted.  The examiner stated that the veteran 
continued to maintain a lifestyle, which minimized 
stimulation through social isolation.  

The RO considered the recent VA examination in February 1992 
when it granted an increased rating to 70 percent, effective 
March 29, 1991.  The rating board found that totally 
incapacitating symptoms from the psychoneurotic reaction with 
almost all daily activities were not shown.  The rating board 
also found that the evidence did not show the disability was 
so severe so as to prevent gainful employment.  The RO issued 
notice in February 1992.

The next communication from the veteran was the completed 
application for a TDIU that the RO received on April 2, 1992.  
The RO asked him to provide additional evidence and notified 
him of a scheduled examination.  

The RO in November 1992 received VA outpatient records that 
began in June 1990.  The records show the veteran was seen on 
a regular basis for his psychiatric disorder.  The VA 
psychiatric examiner in December 1992 opined he it was 
incomprehensible that the veteran could hold any type of 
competitive gainful employment in view of his demeanor, 
particularly his distrust of people and hostility.  The 
diagnosis was PTSD, total and unemployable.

The RO in March 1993 granted a 100 percent schedular rating 
for PTSD effective from April 2, 1992.  The rating board 
applied the provisions of 38 C.F.R. § 4.16(c) (2001) after 
considering the recently received outpatient reports and VA 
examination, as well as information from a former employer 
and the TDIU application.  The RO in April 1993 issued notice 
to the veteran and his representative. 

The veteran late in 1999 wrote that his condition worsened 
from 1982 to 1991, and that he was informed that when the 100 
percent rating was reinstated, it could only go back one 
year.  In denying the claim for an earlier effective date, 
the RO found that all decisions prior to April 1992 were not 
appealed, and that there was no evidence of entitlement prior 
to April 1992.  

The veteran argued in disagreement that the effective date 
should be at least from March 29, 1991, which was within a 
year of a February 1992 decision.  He argued that the RO 
should have seen his correspondence received in April 1992 as 
a notice of disagreement with the rating decision.  

At the July 2001 video conference hearing before the 
undersigned Board Member the veteran argued for an effective 
date in the 1980's, principally 1985, based on his work 
history (Transcript (T), 3-5, 8).  He believed that Social 
Security benefits were granted in 1995, but he thought he had 
the benefits for 10 years (T 6-7).  The representative argued 
for the application of 38 C.F.R. § 4.16(c) (T 8).  


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110;  38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.


Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. 

In addition, receipt of one of the following will be accepted 
as an informal claim in 
the case of a retired member of a uniformed service whose 
formal claim for pension or compensation has been disallowed 
because of receipt of retirement pay. The evidence listed 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling. (1) Report of examination 
or hospitalization by Department of Veterans Affairs or 
uniformed services. The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. The date of a uniformed service examination which is 
the basis for granting severance pay to a former member of 
the Armed Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim. 


The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: 

Provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c), effective 
March 1, 1989, through November 6, 1996.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. While special wording is 
not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review. 

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified. For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the Notice of 
Disagreement must make that clear.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(a).


When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  When a claimant requests that 
a claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, as to whether it provides a basis 
for allowing the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).



New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, Circuit Court) recently 
ruled that the Court erred in adopting the test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  



In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).

The Board observes that the appellant and his representative 
have not indicated at any stage in this appeal that pertinent 
evidence in establishing an earlier effective date exists, 
was brought to the attention of the RO or the Board, but not 
requested.  

The RO notified the appellant and his representative of the 
evidence needed to substantiate the claim by virtue of rating 
decisions, a statement of the case, and other correspondence 
pertinent to the current claim, and in particular provided 
the veteran copies of the pertinent correspondence.  The 
appellant and his representative were afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  The appellant also appeared at a Board 
hearing.  

The contentions are directed to the RO's interpretation of 
pertinent information of record.  Thus, the Board finds that 
the relevant evidence available for an equitable resolution 
of the appellant's claim has been identified and obtained.  
The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim. 

After review of the development of the claim, it is the 
opinion of the Board that the RO substantially satisfied the 
requirements of the VCAA.  As a result, the Board believes 
the record is complete to the extent possible, in particular 
with respect to the pertinent adjudications for an earlier 
effective date.  In developing the record, the RO sought the 
records of VA that the veteran had mentioned.  The RO advised 
him of the evidence considered in each instance.  Neither the 
veteran nor his representative has indicated the likely 
existence of any evidence that has not already been obtained 
that would be crucial in the claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997). 

The RO developed the claim conscientiously and sought to 
obtain information that would be helpful.  No other relevant 
but outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The veteran has not disputed that VA has 
completed the development required.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claim, and has assisted him through stating 
the reasoning against the claim, arranging a personal hearing 
and providing copies of the pertinent VA correspondence.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Earlier effective date for a 100 percent 
rating for PTSD

The Board is satisfied that all relevant facts have been 
properly developed and that no further duty to assist exists 
with respect to the claim.  The TDIU claim, in general, is 
not inextricably intertwined with an increased rating claim, 
as an individual unemployability claim does not necessarily 
require a specific disability rating for consideration.  
Vettese v. Brown, 7 Vet. App. 31 (1994).  However, where a 
psychiatric disability is material to the claim, the issues 
may be intertwined since both bases of entitlement provide 
for a 100 percent rating.

The law and regulations set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 provide in general that the effective date 
for an increase in disability compensation shall be the date 
of claim or a year earlier if an ascertainable increase is 
shown within the year prior to the date of receipt of claim.  
The effective date for a TDIU, which is a claim for increase, 
would fall into the liberal rule for claims for increase, as 
it is not provided otherwise.




The RO granted entitlement to a 100 percent rating based on a 
TDIU from April 2, 1992, and the Board has noted the 
veteran's contentions seeking an earlier effective date.  

In essence, it is contended that the veteran should receive 
an effective date as early as the mid 1980's, or 
alternatively from early 1991, rather than in April 1992.  
For reasons set forth below, the Board finds that an earlier 
effective date is not warranted.

Regarding an effective date in 1985, the Board must point out 
that there was a final decision in January 1986 wherein the 
Board affirmed a June 1985 RO rating decision, and continued 
a 50 percent disability rating.  

Regarding the 1986 Board decision, which subsumed the 1985 RO 
rating decision, there is no claim of clear and unmistakable 
error (CUE) reasonably raised, or grave procedural error.  
See, for example, Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  

The claim for an earlier effective date is limited by the 
constraints of CUE analysis.  Unappealed Board or RO rating 
decisions are final as to the matter decided in the absence 
of a timely appeal, and the veteran in recent Board hearing 
testimony offered no argument to support CUE as a basis for 
entitlement.  Thus a valid claim of CUE was not presented for 
adjudication. 

Under the applicable regulations, the rating decisions are 
final absent CUE or grave procedural error, but a valid claim 
for either has not been made presently.  The Board will point 
out to the veteran that "Clear and unmistakable error" 
requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  



In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error was committed and how the 
outcome would have been manifestly different. .  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  Evidence that was not of record at the 
time of the decision cannot be used to determine if clear and 
unmistakable error occurred.  Porter v. Brown, 5 Vet. 
App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

As for grave procedural error, the Board observes that Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) created a 
nonstatutory means to obtain review of a previously denied 
claim.  

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that at 
some point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should be 
reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  This information 
is provided to the veteran should he decide to seek an 
earlier effective date under either theory of entitlement.

The record shows that after the 1986 Board decision the RO 
denied the veteran's claims for increase in 1986, 1987 and 
1988, and he did not appeal after the RO issued notice.  
There is no argument that notice was not received.  There 
does not appear to have been any failure of notice after the 
subsequent RO decisions in June 1990 and January 1991 wherein 
the RO denied entitlement to an increased rating.  38 C.F.R. 
§§ 3.1(q), 20.201, 20.302, 20.1103.  What is notable from the 
evidence considered in 1991 was that the RO granted a 
temporary total rating from February through March 1990 based 
on VA hospitalization, without benefit of the hospital 
summary.  Thereafter, the veteran did not contest the 
specific disability rating on 50 percent in 1990 or 1991. 

Further, in February 1992, the RO considered contemporaneous 
medical reports, including the VA hospital records, that 
showed medical treatment was directed to the psychiatric 
disorder.  The RO decision to grant an increase to 70 percent 
from March 29, 1991 also considered the 1991 VA examination 
and the VA medical statement it received from the 
representative in March 1991.  The February 1992 rating 
decision considered unemployability although 38 C.F.R. 
§ 4.16(c) was not expressly referenced.  The VA form to apply 
for a TDIU was not enclosed with the February 1992 notice 
letter.

His application for a TDIU received in April 1992 on the 
applicable VA form did not refer to his service-connected 
psychiatric disability as preventing employment.  Nor was it 
mentioned in a second submission of the VA from the following 
month.  It was at this point that the RO requested that a 
psychiatry examiner address unemployability.  Thereafter, in 
August 1982, the representative noted a TDIU claim was 
submitted.  Based on the VA examination and other evidence 
the RO considered in March 1993, it is readily apparent how 
it selected the April 1992 effective date.  The rating board 
considered section 4.16(c) as the basis for a 100 percent 
schedular rating.  Thus, the veteran's 70 percent rating was 
affirmed but the 100 percent schedular rating was assigned as 
provided under section 4.16(c).

The Board has noted the holding in Norris v. West, 12 Vet. 
App. 413 (1999) regarding the criteria for an informal TDIU 
claim, and clarifying the application of Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  It was the holding in Norris 
that where a claim for increase is being considered in a 
claimant who meets the TDIU schedular criteria, and there is 
current evidence of service-connected unemployability 
actually or constructively of record, there is a reasonably 
raised well grounded TDIU rating claim.  See Norris, 12 Vet. 
App. at 420-21.  The constructive receipt rule established in 
Bell v. Derwinski, 2 Vet. App. 611 (1992) would not have 
application to this case since the rating decisions at issue 
preceded the date of the Bell decision, July 21, 1992.  See, 
for example, Damrel, 6 Vet. App. at 246; Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

In addition, the veteran did not meet the schedular criteria 
until March 1991, and the record shows the RO considered 
unemployability when it granted the increase to 70 percent 
from March 1991.  At the time, the 70 percent rating 
qualified the veteran for a TDIU consideration on a schedular 
basis, and the RO reasonably inferred the claim and 
considered it.  In addition, the VA examiner in 1990 stated 
the veteran had coexisting major depression that was not 
related to PTSD and on reexamination late in 1991, the 
examiner did not characterize PTSD as totally disabling.  

Thus, had the veteran appealed the March 1993 rating 
decision, the Board would be left with the question of 
whether there is evidence of unemployability during the year 
preceding the April 2, 1992 date of claim.  If so, it would 
permit an earlier effective date for TDIU benefits, rather 
than the date of claim as chosen by the RO.  The veteran's 
claim as previously discussed is clearly distinguished from 
the facts in Norris and the application of Bell.  

Whether the RO construed the April 1992 application for a 
TDIU as a notice of disagreement as the veteran suggests is 
not determinative.  That is, the date of increase would be 
governed by the date of ascertainable increase, which the RO 
found was no earlier than April 2, 1992.  See, Harper v. 
Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1993) and VAOPGCPREC 12-98 collectively 
holding that, in general, where the increase does not precede 
the date of claim, the effective date is governed by the 
later of when it is shown that the requirements for an 
increased evaluation are met, or the date the claim for an 
increased evaluation is received.

The effective date the RO selected for a total disability 
rating coincided with the date of formal claim for a TDIU in 
April 1992.  Upon review, the Board must remind the veteran 
that the April 1992 rating decision is final as to the 
effective date since he did not appeal the decision in a 
timely manner.  The applicable standard of review in such 
cases as noted previously would require a finding of CUE or 
grave procedural error to obtain the earlier effective date 
he seeks.  

The alternative statutory basis to review a final decision, 
submission of new and material evidence, would not assist the 
veteran.  That is, the earlier effective he seeks would not 
be possible except on the basis of CUE or grave procedural 
error.  The record does not show such a claim and neither 
theory was argued at the recent Board hearing.

In summary, an informal claim does not appear from the record 
to establish a pending claim prior to April 1992, when the 
veteran filed a formal claim.  A liberal reading of the 
evidence reasonably supports the conclusion that the RO 
considered the applicable law when it adjudicated claims for 
increase which he had filed as recently as March 1991.  VA 
records were received in March 1991, after notice of the 
January rating determination wherein the RO denied a claim 
for increase.  

The RO considered them with other records in February 1992, 
and found the veteran was not unemployable, and increased his 
rating to 70 percent.  Consequently, the record does not 
allow for an earlier effective date for total VA compensation 
in this case, based on the claim for a TDIU.  The claim, 
finally adjudicated in February 1992, was supplemented with 
evidence considered in early 1993 that included relevant 
evidence of earlier treatment.  Therefore, without CUE or 
grave procedural error claimed, the appropriate effective 
date for a 100 percent schedular rating based on a TDIU under 
section 4.16(c) should be April 2, 1992 in view of the final 
rating in March 1993.  38 C.F.R. §§ 3.157, 3.400.  


ORDER

Entitlement to an effective date, earlier than April 2, 1992, 
for a 100 percent rating for PTSD is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

